In my opinion the assignments of error sought to be briefed by appellant fail to show reversible error. There is no bill of exceptions showing that the argument complained of was actually made. It is elementary that a bill of exceptions is necessary in order for the Court of Appeals to review such alleged error.
The objections to the X-ray photographs go rather to their weight than their admissibility. Copies of such photographs do not appear in the statement of facts. Even though the injury occurred in March, an X-ray photograph taken in May, I think, would tend to show the nature of the injuries to the bone and the effect thereof.
Appellant's objection to the court's charge on the measure of damages was as follows: *Page 852 
"for the reason that future pain and suffering, under the allegations and proof in this case, are not recoverable and should not be considered by the jury." Past and future pain and suffering were alleged in appellee's trial petition. Proof was offered thereon. In my opinion issue was made by the pleading and sustained by proof. If it was objectionable for the court to have included mental pain and suffering in the instructions, the objection of appellant was not sufficiently specific to call the court's attention thereto.
The complaint as to the misconduct of the jury, in my opinion, fails to show reversible error. Giving full credence to the testimony of the one juror touching the discussion of insurance, the extent thereof was that appellant, if he did not have insurance, should have had it. There is no showing that the juror thought or said that appellant had indemnity insurance. The evidence goes no further than to show a mere casual mention of insurance by a juror. It was perhaps an issuable fact as to whether this occurred. Juror Cotter, in his testimony, fails to state what juror made the statement: "Whether he did or not, the defendant should have carried insurance." Further, it was not stated in whose presence it was made. The foreman of the jury, the only other juror testifying, did not hear the statement. When it was made or who made it, or in whose presence same was made, does not appear. As far as the evidence of the juror Cotter goes, it may have been made after the jury were discharged.
While the law zealously guards the purity of verdicts, same are not to be lightly set aside. When the evidence is inconclusive, the finding of the trial court is final thereon. The juror's opinion that one should carry indemnity insurance does not disqualify him for jury service. A statement by a juror that one should carry such insurance is not reasonably susceptible of the construction that such a one did carry same; it is not reasonably susceptible of the construction that there was a legal duty so to do. It is susceptible of the reasonable construction that it is good business policy to have such insurance.
This verdict is not assailed as being excessive. There is no assignment that it is against the weight of the evidence.
I concur in the affirmance of the case for the reasons stated.